EXHIBIT 10.2

IMPERIAL CAPITAL BANCORP 409A CONSOLIDATED
NONQUALIFIED (NON-EMPLOYER SECURITIES)
2005 DEFERRED COMPENSATION PLAN

Imperial Capital Bancorp, Inc., a Delaware business corporation, has adopted the
Imperial Capital Bancorp 409A Consolidated Nonqualified (Non-Employer
Securities) 2005 Deferred Compensation Plan (the "Plan") effective as of January
1, 2005. The Plan is an unfunded plan, hereby adopted, established and
maintained by Imperial Capital Bancorp, Inc. (the "Company") for the purpose of
providing benefits for certain individuals as provided herein. The Plan is
intended to comply with the applicable requirements of Section 409A of the Code
and related guidance of general applicability issued thereunder (together
referred to herein as "Section 409A").

ARTICLE I

ELIGIBILITY TO PARTICIPATE

         1.1         Eligibility to Participate. For purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"), the Plan
is limited to a select group of highly compensated employees of the Company or
its subsidiaries, and shall at all times remain unfunded.

         1.2         Designated Participants. A highly compensated employee of
the Company or its subsidiaries (which shall include for employment and
compensation purposes all other related employers of the Company under Section
414 of the Internal Revenue Code of 1986, as amended (the "Code")) is eligible
to become a Participant in the Plan. A highly compensated employee of the
Company or its subsidiaries shall be:

a. Any employee holding a title of Deputy Managing Director or greater; or b.
Any employee, who in the previous year earned commissions of two hundred
thousand dollars ($200,000.00) or greater from the Company or its subsidiaries.

Once an employee becomes a Participant, he or she shall remain a Participant
until all benefits to which he or she (or to the individual the Participant
designates as his or her "Designated Beneficiary" in such Participant's
designation of beneficiary form) is entitled to under the Plan have been paid.
To the extent any employee's employment agreement differs from the terms of the
Plan, the employment agreement shall be the controlling document except that the
Plan shall control to the extent necessary to comply with Section 409A.

         1.3         Written Deferral Election. The individuals described in
Section 1.2 shall be eligible to participate in the Plan and may do so by filing
a written deferral election with the Company in a form approved by the Company.
This form may set forth a minimum annual deferral by the Participant. In the
first year in which a Participant becomes eligible to participate in the Plan,
the newly eligible Participant may

1NEXT PAGE



make an election to defer compensation for services to be performed subsequent
to the election within thirty (30) days after the date the person becomes
eligible. For all other years, elections to defer payment of compensation must
be made before the beginning of the calendar year for which the compensation is
payable. In the event an individual may elect to defer all or a portion of
"performance-based compensation" (within the meaning of Section 409A) based on
services performed over a period of at least 12 months, provided that the
Participant performed services continuously from a date no later than the date
upon which the performance criteria are established through a date no earlier
than the date upon which the Participant makes an initial deferral election with
respect to the applicable performance-based compensation, such election shall be
irrevocable and shall be made no later than 6 months before the end of the
performance-based compensation service period. The written deferral election
shall also set forth the individual's election regarding how his Deferred
Compensation Account shall be distributed in accordance with Section 3.1.



         1.4         Deferred Compensation Account. For each individual electing
to participate in the Plan, the Company shall establish and maintain a Deferred
Compensation Account. The amount of each Participant's deferred compensation
shall be credited to his or her Deferred Compensation Account no later than the
end of the month following the month in which the compensation would otherwise
have been paid to the Participant. The Participant's Deferred Compensation
Account shall also be credited and debited for deemed earnings and losses
attributable to the investment (or deemed investment) of, or interest credits
on, such Deferred Compensation Account under Section 2.2 or 3.1 of the Plan,
whichever is applicable. The Deferred Compensation Account shall be reduced for
any distributions and withdrawals made under the Plan to a Participant or his or
her Designated Beneficiary including tax withholdings. The Participant's
Deferred Compensation Account also shall be reduced by the amount of any
Company-initiated transfer made from the Plan pursuant to Section 6.13 hereof.
In general, the Deferred Compensation Accounts will be valued at the end of each
calendar quarter (each a "Valuation Date"). Any Participant to whom an amount is
credited under the Plan shall be deemed a general, unsecured creditor of the
Company.

         1.5         Amount of Deferrals. Each Participant may defer all or any
portion of the compensation otherwise payable to him or her by the Company for
the calendar year beginning after the date of said election (or for the
remaining portion of the first year of participation) as specified in said
written election to the Company, and the amounts so deferred by a Participant
shall be paid only as provided in the Plan. In no event shall the amount of
compensation deferred by a Participant under the Plan and the ITLA Consolidated
Non Qualified (Employer Securities Only) 2005 Deferred Compensation Plan (the
"Employer Securities Deferred Compensation Plan") exceed the amount needed to
satisfy employment tax and other required payroll withholdings. A Participant
may change the amount of, or suspend, future deferrals with respect to
compensation otherwise payable to him or her for calendar years beginning after
the date of change or suspension as specified by written notice to the Company.
If a Participant elects to suspend deferrals, the Participant may make a new
election to again become a Participant in the Plan. Any new election to defer

2NEXT PAGE



payment of compensation must be made before the beginning of the next calendar
year for which the compensation is payable and shall apply to compensation
otherwise payable in that next calendar year. The election to defer shall be
irrevocable as to the deferred compensation for the calendar year for which the
election is made. In no event may a Participant suspend or change the amount of
deferrals for a calendar year once the calendar year has commenced.



ARTICLE II

DEFERRED COMPENSATION

         2.1         Contributions to and Withdrawals from Trust by the Company.
Within thirty (30) days after each calendar month, the Company shall transfer
into the Imperial Capital Bancorp Rabbi Trust (the "Trust") an amount in cash
equal to the total amount of all Participant deferrals under the Plan for the
preceding calendar month. In addition, as soon as practicable after each
Valuation Date, the Company shall contribute cash to the Trust equal to the
amount by which the deemed earnings or interest credits, whichever is
applicable, on the Deferred Compensation Accounts of all Participants for the
applicable calendar quarter exceeded the actual earnings of the Trust for such
period, and appropriate adjustment will be made to each Participant's Deferred
Compensation Account for such period. To the extent that the actual earnings of
the Trust exceeded the deemed earnings or interest credits, whichever is
applicable, on the Deferred Compensation Accounts of all Participants for such
calendar quarter, the excess earnings will be promptly paid by the Trust to the
Company, and appropriate adjustment will be made to each Participant's Deferred
Compensation Account for such period. The adjustments referred to in the
preceding two sentences shall likewise be made with respect to a Participant's
Deferred Compensation Account as of the day next preceding (a) a Change of
Control Event as defined in Section 6.7, (b) the effective date of a termination
of the Plan or (c) the final installment payment of such Participant's Deferred
Compensation Account, whichever is applicable. The Trust shall likewise pay
funds from a Participant's Deferred Compensation Account to the Company to
satisfy any tax and other withholding obligations.

         2.2         Deemed Investments. All amounts credited under the terms of
the Plan to a Deferred Compensation Account maintained in the name of a
Participant by the Company shall be invested (or deemed invested) in various
mutual funds selected by the Company while such Participant is employed by the
Company. Each Participant may select the deemed investment for his/her Deferred
Compensation Account from the investment options selected by the Company and may
change such deemed investments at such times and in accordance with the rules
adopted by the Company. In the absence of any investment directions, Deferred
Compensation Accounts will be deemed invested in the in-house sweep funds of the
trustee of the Trust. Notwithstanding that the earnings or losses on deemed
investments used to determine the value of Participants' Deferred Compensation
Accounts are based on the actual performance of certain specified investments,
neither the Company nor the Trust is obligated to invest deferrals in any
particular investments. However, the Company and the Trust are required to make
the adjustments set forth in Section 2.1

3NEXT PAGE



based upon the performance of deemed investments vs. actual investments. If any
investments are made with deferrals, Participants shall have no right or
interest in or with respect to such investments. Specifically, Participants
shall have no voting rights with respect to any stock or securities held by the
Plan. None of the Deferred Compensation Accounts in the Plan shall be actually
(or deemed) invested in Imperial Capital Bancorp, Inc. stock. In the case of a
deemed investment in Imperial Capital Bancorp, Inc. stock, such investment will
be changed as soon as practicable, or alternatively, at the written election of
the Participant, the amount represented thereby shall be transferred to the
Participant's Deferred Compensation Account in the Employer Securities 2005
Deferred Compensation Plan and actually invested in Imperial Capital Bancorp,
Inc. stock.



ARTICLE III

DISTRIBUTION

         3.1         Distribution of Deferred Compensation Accounts. On the
first day of the month next following the date on which a Participant
experiences a "Separation from Service" (as that phrase is defined by Section
409A) for any reason, including death, distribution of the amount credited to
the Participant's Deferred Compensation Account in accordance with the Plan
shall commence in accordance with one of the alternatives set forth below as
selected by the Participant. Notwithstanding the preceding sentence, if the
Participant is a "specified employee" (within the meaning of Section 409A, and
assuming for this purpose that the "identification date" is December 31) then
(a) the Participant's distribution (or initial distribution) shall occur on the
first day of the month next following the six month anniversary of the date of
the Participant's Separation from Service, if such termination of employment
occurs for any reason other than the Participant's death or becoming disabled
(as that term is defined in Code Section 409A(a)(2)(C)) (the "Delayed
Distribution Date"), and (b) in the event the Participant elected to receive his
Deferred Compensation Account in installments, subsequent distributions shall be
made on the first day of the month next following the anniversary date of the
Participant's Separation from Service. A Participant's initial selection of the
method of distribution shall be made in writing at the time the Participant
first elects to defer compensation under the Plan for any given calendar year.
Any such selection may be subsequently changed by a Participant by delivering a
new written election to the Company (such new written election shall
automatically revoke any prior written election). However, except as may
otherwise be provided in Section 409A, (1) any such change in the method of
distribution shall not take effect until at least twelve months after the date
the election is made, (2) in the case of an election made in relation to a
payment to be made at a specific time or pursuant to a fixed schedule (i.e., in
installments), the election may not be made less than 12 months prior to the
date of the first scheduled payment, and (3) payment of the amount with respect
to which the form of distribution is being changed shall commence upon the fifth
anniversary of the date the such payment otherwise would have been paid (except
for payments made pursuant to Section 3.2 or Section 3.3). The alternative forms
of distribution shall be:

a)         a single lump sum payment equal to the Participant's total Deferred
Compensation Account at the time of his Separation from Service, or the Delayed
Distribution Date, if applicable;



4NEXT PAGE



b)         five annual installments with the first installment (1/5 of the
Participant's Deferred Compensation Account) being distributed on the first day
of the month next following the Participant's Separation from Service, or the
Delayed Distribution Date, if applicable, and subsequent annual installments
being made on each annual anniversary of the Participant's Separation from
Service (e.g., 1/4 of the Participant's Deferred Compensation Account on the
second distribution date); or

 
c)         ten annual installments with the first installment (1/10 of the
Participant's Deferred Compensation Account) being distributed on the first day
of the month next following the Participant's Separation from Service, or the
Delayed Distribution Date, if applicable, and subsequent annual installments
being made on each annual anniversary of the Participant's Separation from
Service (e.g., 1/9 of the Participant's Deferred Compensation Account on the
second distribution date).

         The amount of each such annual installment will be calculated based
upon the amortization of the value of the Participant's Deferred Compensation
Account balance as the date of his or her termination of employment at a
credited interest rate equal to 125% of the Imperial Capital Bank's (or its
successor in interest) cost of funds. Interest credited to a Participant's
Deferred Compensation Account as of the Valuation Date preceding the date of the
next distribution shall be added to the Participant's Deferred Compensation
Account and distributed as a part of the next installment. The final installment
will be the balance of the Participant's Deferred Compensation Account and
interest credited to the Account as of the day next preceding such final
distribution.

         Except as set forth above with respect to interest crediting, a
Participant's Deferred Compensation Account shall not be adjusted for any deemed
earnings or losses after the date of the Participant's termination of
employment. If at the time of distribution the Participant does not have in
effect a valid election regarding the form of distribution his benefit,
distribution shall be made in a single lump sum payment. The Compensation
Committee of the Board of Directors of the Company shall determine whether the
distribution is made in cash or in-kind. Any distribution of securities from the
Plan shall comply with all applicable federal and state securities laws. All
distributions under the Plan shall be less applicable tax and other required or
authorized withholdings. Notwithstanding the distribution election made by a
Participant and notwithstanding that distributions have commenced in
installments, the distribution of the Participant's total remaining Deferred
Compensation Account shall be made in a single lump sum upon a Change of Control
or termination of the Plan.

         3.2         Participant's Death. If a Participant should die before
distribution of the full amount of the Deferred Compensation Account described
in the Plan has been made to the Participant, any remaining amounts shall be
distributed to the Participant's Designated Beneficiary by the method designated
by the Participant in his or her most recent effective written election, as
determined under Section 3.1 hereunder. If a Participant has no

5NEXT PAGE



Designated Beneficiary at the time of death, then, notwithstanding any provision
herein to the contrary, such amounts shall be distributed to such Participant's
estate in a single lump sum distribution as soon as administratively feasible
following such Participant's death. Notwithstanding the foregoing, distributions
under this Section 3.2 shall be made in a manner not inconsistent with Section
409A.



         3.3         Advance Distribution for Financial Hardship. In the event a
Participant incurs an Unforeseeable Financial Emergency, such Participant may
make a written request to the Company for a withdrawal from his or her Deferred
Compensation Account established under the Plan. The amount of the withdrawal
will be net of applicable tax and other required or authorized withholdings. An
"Unforeseeable Financial Emergency" shall mean a severe financial hardship to
the Participant resulting from (i) an illness or accident of the Participant,
the Participant's spouse or a dependent of the Participant, (within the meaning
of Section 152(a) of the Code), (ii) a loss of the Participant's property due to
casualty, or (iii) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. Withdrawals
of amounts because of an unforeseeable emergency are only permitted to the
extent reasonably needed to satisfy the emergency need, taking into account
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement by insurance or otherwise or by liquidation of the Participant's
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship). This Section shall be interpreted in a manner
consistent with Section 409A. The Compensation Committee of the Board of
Directors of the Company shall determine in its sole discretion whether an
advance withdrawal shall be permitted due to an Unforeseeable Financial
Emergency. The Participant's Deferred Compensation Account shall be reduced by
the amount of any advance distribution for Unforeseeable Financial Emergency,
including withholdings.

         3.4         Change of Control Event. Upon a Change of Control, as
defined in Section 6.7 of the Plan, the Deferred Compensation Accounts of all
Participants shall be distributed in a single lump sum payment as soon as
practicable to the Participants or to the Designated Beneficiaries of any
deceased Participants.

         3.5         Distribution for Tax Purposes. Anything herein to the
contrary notwithstanding, the Compensation Committee shall permit a lump sum
distribution in cash from the Participant's Deferred Compensation Account to pay
the Federal Income Contributions Act (FICA) tax imposed under Code Sections
3101, 3121(a), and 3121(v)(2) on compensation deferred under the Plan (the "FICA
Amount"), plus (b) the income tax at source on wages imposed under Code Section
3401 on the FICA Amount, plus (c) the additional income tax at source on wages
attributable to the pyramiding Code Section 3401 wages and taxes. In no event
shall the amount distributable under the preceding sentence exceed the aggregate
of the FICA Amount and the income tax withholding related to such FICA Amount.
The cash distribution shall be made

6NEXT PAGE



from the Trust to the Company to satisfy the withholding tax obligation and the
Participant's Deferred Compensation Account shall be reduced by the amounts so
withheld. The Compensation Committee shall also permit the distribution of any
other income or withholding taxes attributable to the Participant's benefit
under the Plan, to the extent permitted by Section 409A.



         3.6         Limitation on Distribution to Covered Employees.
Notwithstanding any other provision of the Plan, in the event that the
Participant is a "covered employee" as defined in Section 162(m)(3) of the Code,
or would be a covered employee if the Participant's Deferred Compensation
Account were distributed in accordance with the other provisions of Article III,
the maximum amount which may be distributed from the Participant's Deferred
Compensation Account in any Plan Year shall not exceed one million ($1,000,000)
less the amount of compensation paid by the Company to the Participant in such
Plan Year which is not "performance-based" (as defined in Code Section
162(m)(4)(C)). The amount of compensation which is not "performance-based" shall
be reasonably determined by the Company at the time of the proposed
distribution. Any amount which is not distributed to the Participant in a Plan
Year as a result of the limitation set forth in this Section 3.6 shall be
distributed to the Participant as soon as possible after the Company reasonably
anticipates that the deduction of the payment will not be limited by Code
Section 162(m) or the calendar year in which the Participant experiences a
Separation from Service. The provisions of this Section 3.6 shall not apply if
the Compensation Committee of the Board of Directors of the Company, upon
consultation with legal counsel, determines that the restrictions of Code
Section 162(m) do not apply to the limit the deductibility of payments made
under the Plan (or otherwise by the Company) to the Participant. The limitation
set forth in this Section 3.6 shall be applied taking into account the
requirements of Section 409A.

ARTICLE IV

AMENDMENT AND TERMINATION OF PLAN

         4.1         Amendment or Termination. The Company intends the Plan to
remain in existence until all Participants in the Plan have received all of
their benefits payable under the Plan. The Company, however, reserves the right
to amend or terminate the Plan when, in the sole opinion of the Company, such
amendment or termination is advisable. Any such amendment or termination shall
be made pursuant to a resolution of the Compensation Committee of the Board of
Directors of the Company. No amendment or termination of the Plan shall reduce
the amount credited to the Participant's Deferred Compensation Account below the
balance immediately prior to the effective date of the resolution amending or
terminating the Plan or delay the distribution date for the Participant's
Deferred Compensation Account. The ability of the Company to amend or terminate
the Plan and distribute benefits in accordance with such amendment or
termination shall be subject to and limited by Section 409A. Accordingly, unless
Section 409A provides otherwise, the Plan may be terminated only if: (a) all
arrangements sponsored by the Company that are required to be aggregated with
this Plan under Section 409A are terminated; (b) no payments other than payments
that would be payable

7NEXT PAGE



under the terms of the Plan or an aggregated plan if the termination had not
occurred are made within 12 months of the termination of the arrangements; (c)
all payments are made within 24 months of the termination of the Plan and
related arrangements; and (d) the Company does not adopt a new arrangement that
would be required to be aggregated with this Plan under Section 409A if the same
Participant participated in both arrangements, within five years of the
termination of the Plan.



         4.2         Distribution on Termination. Subject to Section 4.1, upon
termination of the Plan, the Deferred Compensation Accounts of all Participants
shall be distributed in a single lump sum payment as soon as practicable
following the effective date of the Plan termination.

ARTICLE V

CLAIMS PROCEDURE

         5.1         Claims Procedure. An initial claim for benefits under the
Plan must be made by the Participant or his or her Designated Beneficiary to the
Claims Reviewer which shall be the Compensation Committee of the Board of
Directors of the Company (unless another person or organizational unit is
designated by the Company as Claims Reviewer), in accordance with the terms of
this Claims Procedure. Not later than 90 days after receipt of such a claim, the
Claims Reviewer will render a written decision on the claim to the claimant,
unless special circumstances require the extension of such 90-day period. If
such extension is necessary, the Claims Reviewer shall provide the Participant
or his or her Designated Beneficiary with written notification of such extension
before the expiration of the initial 90-day period. Such notice shall specify
the reason or reasons for such extension and the date by which the final
decision can be expected. In no event shall such extension exceed a period of 90
days from the end of the initial 90-day period. In the event the Claims Reviewer
denies the claim of a Participant or his or her Designated Beneficiary in whole
or in part, the Claims Reviewer's written notification shall specify, in a
manner calculated to be understood by the claimant, the reason for the denial; a
reference to the Plan or other document or form that is the basis for the
denial; a description of any additional material or information necessary for
the claimant to perfect the claim; an explanation as to why such information or
material is necessary; and an explanation of the applicable claims procedure.
Should the claim be denied in whole or in part and should the claimant be
dissatisfied with the Claim's Reviewer's disposition of the claimant's claim,
the claimant may have a full and fair review of the claim by the Company upon
written request therefor submitted by the claimant or the claimant's duly
authorized representative and received by the Company within 60 days after the
claimant receives written notification that the claimant's claim has been
denied. In connection with such review, the claimant or the claimant's duly
authorized representative shall be entitled to review pertinent documents and
submit the claimant's views as to the issues in writing. The Company shall act
to deny or accept the claim within 60 days after receipt of the claimant's
written request for review unless special circumstances require the extension of
such 60-day period. If such extension is necessary, the Company shall provide
the claimant with written

8NEXT PAGE



notification of such extension before the expiration of such initial 60-day
period. In all events, the Company shall act to deny or accept the claim within
120 days of the receipt of the claimant's written request for review. The action
of the Company shall be in the form of a written notice to the claimant and its
contents shall include all of the requirements for action on the original claim.
In no event may a claimant commence legal action for benefits the claimant
believes are due the claimant until the claimant has exhausted all of the
remedies and procedures afforded the claimant by this Article V.



ARTICLE VI

ADMINISTRATION

         6.1         Unsecured Claims. The right of a Participant or a
Participant's Designated Beneficiary to receive a distribution hereunder shall
be an unsecured claim against the general assets of the Company, and neither a
Participant nor his or her Designated Beneficiary shall have any rights in or
against any amount credited to any Deferred Compensation Account under the Plan
or any other assets of the Company. The Plan at all times shall be considered
entirely unfunded both for tax purposes and for purposes of Title I of ERISA, as
amended. Any funds invested hereunder shall continue for all purposes to be part
of the general assets of the Company and available to its general creditors in
the event of bankruptcy or insolvency. Deferred Compensation Accounts under the
Plan and any benefits which may be payable pursuant to the Plan are not subject
in any manner to anticipation, sale, alienation, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or a
Participant's Designated Beneficiary. The Plan constitutes a mere unsecured
promise by the Company to make benefit payments in the future. No interest or
right to receive a benefit may be taken, either voluntarily or involuntarily,
for the satisfaction of the debts of, or other obligations or claims against,
such person or entity, including claims for alimony, support, separate
maintenance and claims in bankruptcy proceedings.

         6.2         Plan Administration. The Plan shall be administered by the
Compensation Committee of the Board of Directors of the Company, which shall
have the authority, duty and power to interpret and construe the provisions of
the Plan as the Compensation Committee deems appropriate including the authority
to determine eligibility for benefits under the Plan. The Compensation Committee
shall have the duty and responsibility of maintaining records, making the
requisite calculations and disbursing the payments hereunder. The
interpretations, determinations, regulations and calculations of the
Compensation Committee shall be final and binding on all persons and parties
concerned. The Compensation Committee may delegate any of its duties of Plan
Administration to such employees or other persons as it deems appropriate. The
Plan shall also be administered and interpreted in a manner consistent with
Section 409A.

         6.3         Expenses. Expenses of administration shall be paid by the
Company. The Compensation Committee of the Board of Directors of the Company
shall be entitled to rely on all tables, valuations, certificates, opinions,
data and reports furnished by any actuary, accountant, controller, counsel or
other person employed or retained by the Company with respect to the Plan.



9NEXT PAGE



         6.4         Statements. The Compensation Committee of the Board of
Directors of the Company shall furnish individual annual or more frequent
statements to each Participant, or each Designated Beneficiary currently
receiving benefits, in such form as determined by the Compensation Committee or
as required by law. The Compensation Committee may delegate the duty to provide
such statements to the trustee of the Trust.

         6.5         No Enlargement of Rights. The sole rights of a Participant
or Designated Beneficiary under the Plan shall be to have the Plan administered
according to its provisions, to receive whatever benefits he or she may be
entitled to hereunder, and nothing in the Plan shall be interpreted as a
guaranty that any assets or funds in any trust which may be established in
connection with the Plan or assets of the Company will be sufficient to pay any
benefits hereunder. Further, the adoption and maintenance of the Plan shall not
be construed as creating any contract of employment between the Company and any
Participant. The Plan shall not affect the right of the Company to deal with any
Participants in employment respects, including their hiring, discharge,
compensation, and conditions of employment.

         6.6         Rules and Procedures. The Company may from time to time
establish rules and procedures which it determines to be necessary for the
proper administration of the Plan and the benefits payable to an individual in
the event that individual is declared incompetent and a conservator or other
person legally charged with that individual's care is appointed. Except as
otherwise provided herein, when the Company determines that such individual is
unable to manage his or her financial affairs, the Company may pay such
individual's benefits to such conservator, person legally charged with such
individual's care, or institutions contributing toward or providing for the care
and maintenance of such individual. Any such payment shall constitute a complete
discharge of any liability of the Company and the Plan to such individual.

         6.7         Change of Control. Notwithstanding any provision to the
contrary, in the event of the earliest Change of Control Event, as defined
herein, Participants shall receive their Deferred Compensation Accounts in a
single lump sum payment as soon as administratively feasible following the date
of the Change of Control Event. The term "Change of Control Event" shall mean
(a) a "change in the ownership of the Company", (b) a "change in the effective
control of the Company", or (c) a "change in the ownership of a substantial
portion of the Company's assets", all within the meaning of Section 409A. The
preceding sentence shall be applied using the least restrictive interpretation
of each applicable Change in Control Event under Section 409A.

         6.8         Information. Each Participant shall keep the Company
informed of his or her current address and the current address of his or her
Designated Beneficiary. The Company shall not be obligated to search for any
person. If such person is not located within three (3) years after the date on
which payment of the Participant's benefits payable under the Plan may first be
made, payment may be made as though the Participant or his or her Designated
Beneficiary had died at the end of such three-year period.



10NEXT PAGE



         6.9         Loss. Notwithstanding any provision herein to the contrary,
neither the Company nor any individual acting as an employee or agent of the
Company including the trustee of the Trust shall be liable to any Participant,
any Participant's Designated Beneficiary, or any other person for any claim,
loss, liability or expense incurred in connection with the Plan, unless
attributable to fraud or willful misconduct on the part of the Company or any
such employee or agent of the Company.

         6.10         Indemnification. The Company shall indemnify and hold
harmless the members of the Board of Directors, the trustee of the Trust and any
other persons to whom any responsibility with respect to the Plan is allocated
or delegated, from and against any and all liabilities, costs and expenses,
including attorneys' fees, incurred by such persons as a result of any act, or
omission to act, in connection with the performance of their duties,
responsibilities and obligations under the Plan and under ERISA, other than such
liabilities, costs and expenses as may result from the bad faith, willful
misconduct or criminal acts of such persons or to the extent such
indemnification is specifically prohibited by ERISA. The Company shall have the
obligation to conduct the defense of such persons in any proceeding to which
this Section applies. If any Board member or any person covered by this
indemnification clause determines that the defense provided by the Company is
inadequate, that member or person shall be entitled to retain separate legal
counsel for his or her defense and the Company shall be obligated to pay for all
reasonable legal fees and other court costs incurred in the course of such
defense unless a court of competent jurisdiction finds such person has acted in
bad faith or engaged in willful misconduct or criminal acts.

         6.11         Trust Matters. The Company's obligations under the Plan
with respect to Deferred Compensation Accounts may be satisfied with Trust
assets distributed pursuant to the terms of the Plan and any such distribution
shall reduce the Company's corresponding obligation under the Plan with respect
thereto. The provisions of the Plan shall govern the rights of a Participant to
receive distributions pursuant to the Plan. The provisions of the Trust shall
govern the rights of the Company, Participants and the creditors of the Company
to the assets transferred to, invested by, and held in the Trust. The Company
shall at all times remain liable to carry out its obligations under the Plan.
Except for amendments to the Trust to comply with applicable laws, no amendment
or modification shall be made to the Trust with respect to the Plan without the
prior written consent of all Participants in the Plan who have Deferred
Compensation Accounts. The funding of benefits under the Plan shall comply in
all respects with the requirements of Section 409A.

         6.12         Applicable Law. All questions pertaining to the
construction, validity and effect of the Plan shall be determined in accordance
with the laws of the State of California.



11NEXT PAGE



         6.13         Company-Initiated Plan Transfers. The Company may, in its
sole and exclusive discretion, direct the Compensation Committee and the Trustee
to transfer all or part of a Participant's Account hereunder to the Imperial
Capital Bancorp Consolidated Nonqualified (Employer Securities) 2005 Deferred
Compensation Plan. Transfers may not be made to the Imperial Capital Bancorp
Consolidated Nonqualified (Employer Securities) Deferred Compensation Plan. The
actions taken to affect this transfer shall be accomplished in a manner that
does not result in a distribution to a Participant, or cause a violation of Code
Section 409A. To the extent the preceding conditions cannot be satisfied, the
transfer shall not occur. No Company-initiated transfers shall be permitted into
this Plan.

Imperial Capital Bancorp, Inc. has caused this Amended Plan to be executed on
this 3rd day of December, 2007.

Jeffrey Lipscomb

--------------------------------------------------------------------------------

Name: Jeffrey Lipscomb
Compensation Committee Chairman
On behalf of Imperial Capital Bancorp, Inc.























12NEXT PAGE